DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 & 07/13/2020 follow the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“steering cables” recited in Claim 1 & 
“ballast receiving fitment” recited in Claim 18 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 46. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“42” has been used to designate “tethered cables”, “guide cables”, “brake cables”, “ cables” “control wires”, “guide wires” & “control line”;
“44” has been used to designate “tethered cables”, “guide cables”, “brake cables”, “a cable” “control wires”, “guide wires” & “control line”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following is objected for the following informalities:  
Claim 1, line 5 recites “providing manipulation equipment” and should recite “providing a manipulation equipment (similarly for Claims 21);
Claim 1, line 7-8 & 10 recites “suspending said part” and should recite “suspending said wind turbine part (similarly for Claims 2-4, 13, 17 & 21);
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 10, 13 & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3-6, 10, 13 & 16-18, the phrases “preferably” renders the claims indefinite because it is unclear whether the limitations following the phrase(s) are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 18, the applicant recites: 
a set of kite steering cables, 
a set of kite brake cables, 
at least one steering winch associated with said power cables and 
at least one brake winch associated with said brake cables; 
said power winch and said brake winch being received in a winching module; 
The recited limitation " said power cables" in recitation “c”, there is insufficient antecedent basis for “said power cables” limitation.
Moreover, the specification describes to both 42 & 44 as steering cables, brake cables & power cables. Therefore, it is unclear how winches – steering winch is “associated with said power cables” & brake winch);  and brake winch is “associated with said brake cables”
Claims 19-20 are rejected bases on their dependency from Claim 18.
Regarding Claim 19, The term “nominal limit wind speed” is a relative term which renders the claim indefinite. The term “nominal limit wind speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeenk (US 20150048621).
Regarding Claim 18, Smeenk discloses a kite-flying apparatus including a power kite and associated manipulation equipment [A kite power system includes a ground control unit] (Abstract), said manipulation equipment comprising 
a set of kite steering cables [27] (FIG. 2a, Claim 40), 
a set of kite brake cables [26] (FIG. 2a, Claim 40), 
at least one steering winch [32, 33] associated with said power cables [10, 11] (FIG. 3b, Claim 40) and 
at least one brake winch [32, 33 are both also considered as “brake winches” because o 55] associated with said brake cables [26] (FIG. 3b, Claim 40); 
said power winch and said brake winch being received in a winching module (all the components in FIG. 3b would be “a winching module” now referred as WM); 
said winching module [WM] including a ballast receiving fitment [20] and being associated with a winch control system [50] (FIG. 3b, ¶ [0092], Claim 40).
Regarding Claim 19, Smeenk discloses the apparatus  according to claim 18 [see rej. Claim 18] 
wherein said control system is configured to receive input indicative of local wind speed and to selectively initiate deployment of said kite when local wind speed is above a nominal limit wind speed [In a further embodiment, the kite (or cable guide) further comprises sensor electronics, which can be relayed to a ground based station, or which can be used for active control of the kite. Also, the kite (or cable guide) may further comprise an identification unit, such as a light beacon or the like, to make the kite visible for other air operators] (¶ [0025]) and/or to automatically initiate kite collapse and retraction when local wind speed is below said nominal limit wind speed, and/or to automatically initiate kite collapse and retraction when local wind speed is at or above a second maximum limit wind speed, greater than said nominal limit wind speed (Claim 61-62).
Regarding Claim 20, Smeenk discloses the apparatus according to claim 18 [see rej. Claim 18], 
said kite further comprising a wireless position-indicator [the kite (or cable guide) further comprises sensor electronics, which can be relayed to a ground-based station, or which can be used for active control of the kite] (¶ [0025]).
Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haag (US 2016/0046088).
Regarding Claim 21, Smeenk discloses a method of shielding a wind turbine part [10] at a wind turbine site (FIG. 5), the method including: 
providing a shield [80] (FIG. 5); 
providing manipulation equipment [78] associated with said shield [80] (FIG. 5); and 
the method further including holding said shield [80], proximate and upwind of said part [10], said shield [80] being held aloft by means of said manipulation equipment [78] (FIG. 5); 
wherein said part [10] is a wind turbine rotor blade OR (FIG. 5); and 
wherein said method is performed during a servicing operation [repairing] at a wind turbine rotor blade (FIG. 5, Claim 1) OR.
Allowable Subject Matter
Claims 1-2, 7-9, 11-12 & 14-15 is allowed. 


REASONS FOR ALLOWANCE
Closes prior art Hansen (US 2008/0216301) disclose a method of lifting a wind turbine part at a wind turbine site [A method for mounting a wind turbine blade to a wind turbine hub] (Claim 1), the method including: 
providing a lifting apparatus [by 5] and a wind turbine part to be lifted [providing control wires to connect the blade via the crane boom to a winch arrangement] (FIG. 1, Claim 1); 
suspending said part from said lifting apparatus [providing control wires to connect the blade via the crane boom to a winch arrangement] (FIG. 1, Claim 1); 
moving said part by means of said lifting apparatus [using the control wires to keep the blade orientation substantially horizontal; and] (FIG. 1, Claim 1); 
However, Hansen does not disclose:
providing a shield;
providing manipulation equipment associated with said shield; and 
the method further including holding said shield aloft, proximate and upwind of said part being lifted, by means of said manipulation equipment.
Smeenk disclose:
an airfoil [20] (FIG. 1a-3b);
providing manipulation equipment [30, 31, 33] associated with said airfoil [20] (FIG. 1a-3b); and 
the method further including holding said shield aloft [by 10, 11], proximate and upwind of said part being lifted, by means of said manipulation equipment (FIG. 1a-3b).
Hansen or Smeenk does not provide any suggestions of “providing a shield” as recited (refer to “a-c” above) and a person skilled in the art would not be prompted to consider Smeenk since Smeenk’s airfoil is "a device to drive a generator through at least two main traction cables by two winch pulleys” (refer to Smeenk ¶ [0070-0071]). Even if a person skilled in the art were to use the disclosures from Smeenk, said person would not arrive at the claimed subject matter for “shielding” due to the above-mentioned differences. 
Therefore, with respect to Claim 1, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of lifting a wind turbine part at a wind turbine site, the method including: 
providing a lifting apparatus and a wind turbine part to be lifted; 
providing a shield; 
providing manipulation equipment associated with said shield; and 
suspending said part from said lifting apparatus;  
moving said part by means of said lifting apparatus; 
the method further including holding said shield aloft, proximate and upwind of said part being lifted, by means of said manipulation equipment.
Allowable Subject Matter
Claims 3-6, 10, 13 & 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832